Citation Nr: 1120565	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for jaundice.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchial asthma (previously denied as a chest condition).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to May 1949 and from May 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Central Office hearing in April 2011.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The Board notes that during the Veteran's hearing, he attempted to clarify his claim for a psychiatric disorder as actually being a neurological disorder.  However, the Board notes his original application listed the claim as "(Nerves) PTSD" and nervousness.  The RO interpreted this claim, and adjudicated it, as one for a psychiatric disorder only, with no consideration as to a neurological disability being mentioned in the rating decision or statement of the case.  Accordingly, as a claim for service connection for a neurological condition, claimed as shakes and hand tremors, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the claim is REFERRED to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the issue of entitlement to service connection for bronchial asthma on the merits is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record does not reflect that the Veteran currently suffers from a psychiatric disorder, to include PTSD.

2.  Rheumatoid arthritis was not shown in service or for many years thereafter, and there is no competent evidence linking any current complaints to service. 
3.  Jaundice was not shown in service or for many years thereafter, and there is no competent evidence linking any current complaints to service.

4.  A claim for entitlement to service connection for a chest condition, diagnosed at that time as bronchial asthma, was denied in a February 1972 rating decision.
 
5.  Evidence received since February 1972 regarding the claim for service connection for bronchial asthma relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for establishing service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for establishing service connection for jaundice have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service medical records, VA examination reports, articles concerning DDT, and hearing testimony.

Through written statements and hearing testimony, the Veteran indicated that certain VA medical records are outstanding and that they should be obtained.  He reported that shortly after discharge from service, he received treatment for jaundice at the Elsmere Delaware Veterans Hospital but that hospital has since been closed and that his records should have been transferred to the VA Medical Center (VAMC) in Wilmington, Delaware.  A review of the claims folder reveals that repeated attempts by the RO to obtain records from the VAMC in Wilmington have been unsuccessful.  Specifically, in October 2003 correspondence, the RO was notified that the VAMC in Wilmington, Delaware was unable to locate any records pertaining to the Veteran.  The Veteran further testified at the April 2011 Board hearing that medical records from the Martinsburg VAMC pertaining to his treatment for bronchial asthma in the early 1970s were not associated with the claims file.  A review of the claims folder indicates that treatment reports from the Martinsburg VAMC referencing treatment for bronchial asthma in the early 1970s have been associated and considered by the RO in adjudicating the Veteran's claim for a chest condition in February 1972.  Additional treatment records dated from 1999 to 2010 from the Martinsburg VAMC have also been associated with the claims file.  

Moreover, the Veteran indicated that in 1961 or 1962, he received treatment for rheumatoid arthritis at the Franklin Square Hospital.  In correspondence received in April 2008, the RO received notice that the Franklin Hospital did not have any records pertaining to the Veteran.  Likewise, attempts to retrieve records from Potomac Valley Hospital also yielded negative results, although the Veteran subsequently submitted photocopies of some treatment records from this hospital dated in 1984 and 1985.  Accordingly, no further development is required with respect to the duty to assist.  While the Board is sympathetic to the Veteran's dismay at the lack of availability of medical records for treatment rendered more than 30 years ago, both the Veteran and VA have attempted to obtain the records to no avail.  Thus, further attempts to obtain such records would be futile.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

The Veteran contends that he currently suffers from a psychiatric disorder, to include PTSD, rheumatoid arthritis and jaundice, which he alleges are attributable to DDT exposure he reportedly had in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including psychoses and arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Psychiatric Disorder, to include PTSD

The Veteran contends that he has a "nervous condition" that is related to being exposed to large amounts of DDT insecticide while in service.  With regard to his claim for PTSD, he relates that his only stressor was due to DDT spraying for insects and that on several occasions while he was in his tent, he would directly be sprayed with the hose that contained DDT which was intended to be a joke.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal as the Veteran's stressor does not involve fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The Veteran's service treatment records are negative for any complaints of or treatment for a nervous condition or any other psychiatric disorder.

The Veteran's post-service medical treatment reports are also negative for any treatment or diagnoses of a psychiatric disorder, to include PTSD.  A March 2007 VA outpatient treatment report showed that the Veteran had a negative PTSD screen.  

Central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed condition at any time during the claim, that holding would not be applicable.

While the Board recognizes the Veteran's sincere belief in his claim, and that he is certainly competent to describe feelings of being nervous due to the spraying of DDT, the medical evidence of record does not reflect a diagnosis of PTSD or any other psychiatric disorder.  In the absence of such a diagnosis, service connection for a psychiatric disorder, to include PTSD, must be denied.

The Board notes that a VA examination has not been conducted on this issue.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, however, there is no competent evidence of a current disability; thus, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Rheumatoid Arthritis

The Veteran's service treatment records are negative for any complaints of or treatment for arthritis.  On his claim for service connection for this disorder filed in March 2008, he reported treatment in 1960 and 1961 at Franklin Hospital.  Attempts to obtain records of that treatment were unsuccessful

In a May 2005, the Veteran presented to a VA clinic for an initial primary care visit.  The Veteran reported that he had no discomfort at that time.  He reported having pain/discomfort a few weeks ago including the right leg, hip, right arm, and "quivering/itch under left breastbone which started a month ago and disappeared a few weeks ago.  A problem list that was entered on that date included rheumatoid arthritis that was "gone now per [patient]. Unsure re[garding] any bloodwork."  Evaluation of the musculoskeletal system was negative.  There was no joint effusion, swelling, or edema. The assessment included "ascending 'arthritis'" on the right side about two to three months ago, now gone, with an unclear etiology.

A March 2007 VA computerized problem list included the Veteran's report of rheumatoid arthritis which he also stated was "gone now".  He was unsure of any blood work and stated that he treated the disorder with cortisone orally for a year or so.  Following a physical examination, the Veteran was diagnosed with arthritis.

On VA examination in August 2008, the examiner concluded that there was no current evidence of rheumatoid arthritis but that the Veteran did have mild age related degenerative osteoarthritis.

On VA examination in April 2010, the examiner concluded that the Veteran did not have rheumatoid arthritis as stated in the previous VA examination.  The examiner noted that it was possible that the Veteran had joint symptoms related to hepatitis C infection in 1960 and was diagnosed with rheumatoid arthritis in error as hepatitis C mimics rheumatoid arthritis.  It was noted that hand x-rays were totally negative for any erosive changes.  

The Board finds that service connection for rheumatoid arthritis is not warranted. The first element that must be satisfied in any service connection claim is a showing of a current disability.  In this case, even assuming for the sake of argument that he did have an episode of rheumatoid arthritis in the 1960s, there is no medical evidence establishing that he currently suffers from the disorder or has at any time since the inception of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA examiners in both August 2008 and April 2010 concluded that the Veteran did not suffer from rheumatoid arthritis.  While evidence does show that the Veteran has degenerative arthritis, the August 2008 examiner noted that the disorder was related to his age.  The record does not contain any competent evidence suggesting the Veteran's degenerative arthritis is related to service.  As the preponderance of the competent and probative evidence indicates that the Veteran does not currently suffer from rheumatoid arthritis, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Jaundice

The Veteran's service treatment records are negative for any complaints of or treatment of jaundice.  

An October 1957 VA Record of Hospitalization showed a diagnosis of infectious hepatitis, treated, improved.

In a July 2005 VA treatment report, the Veteran reported that he was treated for jaundice in 1957.  Jaundice was not noted on examination of the skin.

A March 2007 VA computerized problem list included the Veteran's report of unspecified jaundice in 1957.  He denied hepatitis and reported that rheumatoid arthritis replaced it.  

In an October 2008 VA treatment report, the assessment included a history of hepatitis C RNA positive.  

On VA examination in April 2010, the examiner noted that there was no evidence of treatment for jaundice in service.  The examiner noted that the Veteran claimed a recorded history of jaundice in 1957.  However, the Veteran did show evidence of infection with hepatitis C virus and previous infection with hepatitis A.  The examiner concluded that the cause of the claimed jaundice therefore is viral infection (hepatitis A most likely caused the jaundice) and that DDT does not cause viral hepatitis. 

While current medical evidence of record indicates that the Veteran had a previous hepatitis A infection and current infection with the hepatitis C virus, it does not show that the claimed jaundice is related to active service.  Service treatment records do not show that the Veteran had any complaint, treatment, or diagnosis of jaundice during active service.  The evidence shows that the Veteran was treated for infectious hepatitis in 1957, which is several years following discharge from service.  Furthermore, there is also no competent medical opinion establishing that the jaundice is related to military service.  In fact, the April 2010 examiner related the Veteran's jaundice to his post-service diagnosis of hepatitis A and further concluded that the hepatitis A was not caused by DDT exposure.  Thus, the preponderance of the evidence is against the claim, and it must be denied.

Other Considerations

In connection with the claims, the Board also has considered the assertions the Veteran has advanced on appeal, particularly that his claimed disabilities are attributable to reported DDT exposure in service.  With regard to his claims for rheumatoid arthritis and a psychiatric disorder to include PTSD, the evidence does not establish that the Veteran currently suffers from such disorders.  Indeed, the Veteran testified that he has not received any recent treatment for either claimed condition.  Thus, the question of whether complaints or symptoms occurring decades previously are related to DDT exposure cannot serve to support his claim for service connection in the absence of a current disability.  See Brammer, supra.  

Moreover, while the Board does not doubt the sincerity of the Veteran's belief that his claimed conditions are a result of active service, the current existence and the etiology of his claimed conditions requires medical expertise to determine.  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on the diagnosis and etiology of his claimed disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, his assertions in this regard simply do not constitute persuasive evidence in support of the claims for service connection.  

The Board has also considered the articles concerning DDT exposure the Veteran has submitted.  While liver damage is mentioned as a possible consequence of DDT exposure, the information contained in those articles is general in nature and not specific to the facts in this case.  The 2010 VA examiner opined that the Veteran's jaundice in 1957 was related to a virus, and that DDT exposure does not cause viral infections.  Such opinion was rendered following review of the claims file and is consistent with the 1957 Report of Hospitalization noting infectious hepatitis and current medical evidence noting laboratory findings consistent with a prior hepatitis A infection.  Accordingly, greater probative weight is assigned to the opinion from the VA examiner than to the general information contained in the DDT articles.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims for service connection for a nervous condition, to include PTSD, rheumatoid arthritis and jaundice, and the claims are denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Petition to Reopen Previously Denied Claim

The Veteran's claim of entitlement to service connection for a "chest condition" was denied by a February 1972 rating decision.  The decision noted the diagnosis as bronchial asthma on the codesheet of the decision.  As there was no timely appeal, the RO's February 1972 denial of service connection is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Although the Veteran now characterizes the claim as being for bronchial asthma, the Board finds that such disability was a component of the prior denial and does not constitute a new factual basis for a separate claim under Boggs v. Peake, 520 F.3d 1330 (2008).  Moreover, the Veteran's current claim is based on his contention that his current respiratory disorder is due to in-service DDT exposure.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). Therefore, new and material evidence is required.

The present claim was initiated by the Veteran in March 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a chest condition was previously denied by a rating decision in February 1972 because there was no evidence to show that a chest disorder was incurred in or caused by the Veteran's service.

The evidence considered at the time of the February 1972 rating decision included service treatment records that showed one episode of wheezing in October 1951 but otherwise failed to show any findings or treatment for a chest condition and included normal chest x-rays conducted in February 1948 and October 1951; a November 1971 VA hospital report showing a diagnosis of bronchial asthma and a January 1972 statement from a private physician stating that the Veteran had been receiving treatment for recurrent bronchial asthma since October 1969.  

The evidence received since the February 1972 rating decision includes VA outpatient treatment report dated from 1999 to 2010; VA examination reports dated in August 2008 and April 2010; hearing testimony at an April 2011 Board hearing; and additional evidence submitted at the hearing consisting of a letter dated in April 2011 from a private physician, a treatment report dated in 1985 from Potomac Valley Hospital and an internet article about DDT.

The private treatment report dated in February 1985 shows that the Veteran was treated for an asthma attack.  The VA outpatient treatment reports show diagnoses of chronic obstructive pulmonary disease (COPD) with asthma.  A VA chest x-ray conducted in June 2000 revealed an impression of chronic lung disease with overinflation of both lungs.

An August 2008 examination report revealed a diagnosis of COPD with asthma, currently mostly asymptomatic.  The examiner felt that it was less likely than not that a single episode of wheezing in 1951 is related to admission in 1971 with bronchial asthma and acute bronchitis.  The examiner related that in 1971 the Veteran was a farm laborer and it is more likely that he could have developed asthma from exposure as a farm laborer.  The examiner could not give an opinion about DDT exposure and the Veteran's subsequent bronchial asthma without speculation.  

An April 2010 VA examination report revealed a diagnosis of COPD that the examiner reported was likely related to years of smoking as well as occupational exposures.  The examiner noted that asthma was first noted in 1969 after the Veteran stopped working in a sand and stone company and that the Veteran was a farmer as well.   The examiner felt that the asthma-like symptoms were likely related to repeated exposure to inhaled irritants while farming and working for the sand company.  The examiner also concluded that DDT exposure did not contribute to or cause the asthma.  

The Veteran testified at the October 2010 Board hearing that he was exposed to large amounts of DDT which he believed caused his asthma problems.  

In an April 2011 letter, a private physician reported that it was possible that DDT could cause COPD but that is very unlikely per all research.  He noted that DDT primarily interrupts and has negative effects on the endocrine system and reproductive systems.  He also noted, however, that there have been incidents in Africa where patients have developed sudden COPD symptoms after being exposed to DDT for a prolonged time within a confined space, and the patients actually inhaled the liquefied particles from being in a closed environment.  He concluded that it was possible that COPD can be connected to DDT if there was a direct inhalation of liquid form in a closed, poorly ventilated area from a prolonged exposure.  

Although the Veteran's assertion of exposure does not suggest prolonged exposure in a closed area, he does report being sprayed with the hose in his tent as a joke.  In addition, an article on DDT did provide a single sentence stating that occupational exposure in agriculture and malaria control has been linked to asthma.

In light of the above, the Board finds the evidence is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's asthma or COPD could be related to his claimed DDT exposure in service.  As new and material evidence has been received, the claim for service connection for bronchial asthma is reopened. 


ORDER

Entitlement to service connection for a nervous condition, to include PTSD, is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for jaundice is denied.

New and material evidence having been received, the claim of entitlement to service connection for bronchial asthma is reopened, and to this extent only the appeal is granted.


REMAND

Reopening of the claim for service connection for bronchial asthma does not end the inquiry.  Consideration of the claim on the merits is required.  However, the Board finds that additional development is necessary.

As noted above, the Veteran's service treatment records reflect that he underwent a chest x-ray in October 1951 for wheezing.  Service treatment records also reflect that the Veteran was seen on March 1949 for chronic, atrophic rhinitis which was mild on the right, and for acute catarrhal nasopharyngitis in February 1948. 

The Veteran was hospitalized in 1970 and 1971 for bronchial asthma and acute bronchitis.  A January 1972 statement from a private physician stated that the Veteran had been receiving treatment for recurrent bronchial asthma since October 1969.  The physician reported that in many cases the Veteran's difficulty had been brought on by exposure to dust and pollen.  


In an April 2011 letter, a private physician reported that it was possible that DDT could cause COPD but that is very unlikely per all research.  He noted that there have been incidents in Africa where patients have developed sudden COPD symptoms after being exposed to DDT for a prolonged time within a confined space, and the patients actually inhaled the liquefied particles from being in a closed environment.  He concluded that it was possible that COPD can be connected to DDT if there was a direct inhalation of liquid form in a closed, poorly ventilated area from a prolonged exposure.  

Although the Veteran's assertion of exposure does not suggest prolonged exposure in a closed area, he does report being sprayed with the hose in his tent as a joke.  In addition, an article on DDT did provide a single sentence stating that occupational exposure in agriculture and malaria control has been linked to asthma.

The Board acknowledges that the August 2008 examiner opined that it was less likely than not that a single episode of wheezing in 1951 is related to admission in 1971 with bronchial asthma and acute bronchitis and that the April 2010 VA examiner felt that the asthma-like symptoms were likely related to repeated exposure to inhaled irritants while farming and working for the sand company.  That examiner also concluded that DDT exposure did not contribute to or cause the asthma.  However, neither examiner addressed whether the wheezing and rhinitis in service reflect the initial onset of asthma, especially considering the private physician's statement in 1972 noting that exposure to dust and pollen brought the condition on, nor was the more recent information concerning DDT exposure considered.

In light of the above, the Board finds that an additional opinion is necessary in this case.  Thus, the claim is remanded for the RO/AMC to obtain an opinion by a pulmonary specialist to address whether the Veteran's current bronchial asthma/COPD is related to service, to include the wheezing and rhinitis noted therein and his claimed DDT exposure.

Accordingly, this issue is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the claims file to a VA physician specializing in pulmonary disorders for review.  Following review of the claims file, the specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bronchial asthma/COPD arose during the service, or is otherwise related to service, to include his claimed exposure to DDT therein.  In rendering the opinion, the examiner should discuss the significance of the report of wheezing and chronic rhinitis in service, the DDT article noting asthma as a possible effect of DDT, and the April 2011 statement from Dr. Evans-Wood that it is possible that COPD could be related to DDT with direct inhalation of liquid form in a closed poorly ventilated area for a prolonged period.  The specialist should provide the medical rationale for all conclusions reached.  References to medical treatises would be helpful.  If the specialist determines that an examination is necessary to provide the requested opinion, one should be scheduled.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and adjudicate the Veteran's claim for service connection for bronchial asthma on the merits.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


